Filed 11/04/20                                          Case 20-21548                                                   Doc 121



          1      2
                 Robert P. Huckaby #97633
          2      3330 Lake Tahoe Blvd. #10
                 South Lake Tahoe, CA 96150
          3      tel (530) 544-4697
                 fax (530) 544-7760
          4      email: bobhuckaby@aol.com
          5      ATTORNEY FOR CREDITOR/DEFENDANT,
                 DLSK FAMILY TRUST
          6

          7

          8                                 UNITED STATES BANKRUPTCY COURT

          9                         EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO
         10

         11      In re:                              )                    Bankruptcy Case No.
                                                     )                    20-21548-C-11
         12      FALL LINE TREE SERVICE INC.,        )
                                                     )                    DCN: HP-9
         13                        Debtor.           )
                                                     )                    CERTIFICATE OF SERVICE
         14                                          )
                                                     )
         15                                          )
                                                     )                    Date:    November 18, 2020
         16                                          )                    Time:    11:00 am
                                                     )                    Dept:    Court 35, 6th floor
         17      ____________________________________)                    Judge:   Hon. Christopher M. Klein
         18               I, the undersigned, whose address is 3330 Lake Tahoe Blvd. #10, South Lake Tahoe, CA

         19      96150, certify that I am, and at all times hereinafter mentioned was, more than 18 years of age,

         20      and that I served the documents described as:

         21      OBJECTION TO DEBTOR’S PLAN OF REORGANIZATION

         22               by placing a true copy thereof, in a sealed envelope, in the U.S. Mail, first class postage

         23      prepaid, addressed as follows:

         24               Galen M. Gentry
                          520 9th St. #230
         25               Sacramento, CA 95814

         26               Lisa A. Holder
                          3710 Earnhardt Dr.
         27               Bakersfield, CA 93306
         28               and by the court’s electronic noticing system to:
                                                                 page 1
Filed 11/04/20                                        Case 20-21548                                   Doc 121



          1            Office of the United States Trustee
                       501 I St. Room 7-500
          2            Sacramento, CA 95814-7304

          3            I certify under penalty of perjury that the foregoing is true and correct.
          4      Dated: November 4, 2020

          5
                                                              /s/ Robert P. Huckaby
          6                                                   _____________________________________
                                                              Robert P. Huckaby
          7

          8

          9

         10

         11

         12

         13

         14

         15

         16

         17

         18

         19

         20

         21

         22

         23

         24

         25

         26

         27

         28

                                                               page 2
